Citation Nr: 1102951	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 
1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Board hearing before the undersigned 
Acting Veterans Law Judge in March 2010.  A transcript of the 
hearing is associated with the claims file.  During the hearing, 
he submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304.

In May 2010, the Board remanded this case for further 
development.

The record shows that, in a June 2009 rating decision, the 
Veteran was denied service connection for a chronic kidney 
disability claimed as secondary to pain medication.  He 
did not submit a notice of disagreement and that decision 
has become final.  However, the Veteran has referred to 
his kidney disorder in his recent correspondence and thus 
it appears he may be attempting to reopen that claim.  
Therefore, the Board refers this issue to the AOJ for 
appropriate action, including clarification of the 
Veteran's intentions regarding this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran filed a claim for TDIU in April 2004.  He is 
currently service-connected for residuals of a compression 
fracture of L2 with nerve root involvement of both lower 
extremities, evaluated as 20 percent disabling, effective May 8, 
1989, and residuals of left heel injury, evaluated as 10 percent 
disabling, effective May 8, 1989.  The Veteran's total combined 
rating for service-connected disabilities is 28 percent, which 
rounds up to 30 percent.  See 38 C.F.R. § 4.25.  Thus, the 
Veteran has not met the threshold percentage requirements for 
TIDU as set forth under 38 C.F.R. § 4.16(a).  Nevertheless, the 
claim may still be referred to the Director, Compensation and 
Pension Service, for an extraschedular rating if the evidence of 
record shows that the Veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities."  38 C.F.R. § 4.16(b).

In this case, the record is unclear as to whether the Veteran is 
able to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  The Board notes that 
the Veteran has been unemployed since January 2004 and is 
receiving Social Security Income (SSI) benefits based on a 
finding of disability, beginning March 29, 2004, due to 
depression, anxiety, degenerative disc disease, and intractable 
pain, which left the Veteran "unable to perform any work 
existing in significant numbers in the national economy."  

The September 2007 SSA disability determination and transmittal 
form lists only a primary diagnosis of affective or mood 
disorders.  However, it is clear from the record that the Veteran 
suffers from a combination of disabilities, both service-
connected and nonservice-connected.  The Veteran testified 
before the undersigned in March 2010, at which time he described 
the difficulties caused by his low back disability.  He stated 
that his service-connected back disability prevented him from 
continuing his job in manufacture and home repair.  However, the 
record does not contain a competent medical opinion as to whether 
the Veteran is unable to work solely due to his service-connected 
disabilities.  While a showing of unemployability by reason of 
service-connected disabilities is necessary for entitlement to 
TDIU, the Veteran should not be penalized for having additional 
non-service-connected disabilities that affect his employment.  
Therefore a medical examination and opinion with regard to the 
effect of the Veteran's service-connected disabilities alone on 
his employability is necessary.

The Board acknowledges the Veteran's testimony regarding his 
distrust of doctors and the inconvenience he faces in appearing 
for VA examinations.  Therefore, an opinion via file review is 
requested in lieu of a physical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Review for a VA examiner to review the 
claims file and opine whether it is at least 
as likely as not that his service-connected 
disabilities (residuals of a compression 
fracture of L2 with nerve root involvement of 
both lower extremities and residuals of a 
left heel injury), irrespective of any 
nonservice-connected disabilities, prevents 
the Veteran from securing and following a 
substantially gainful occupation.  If the 
examiner determines that a physical 
examination is necessary, then one should be 
arranged.

2.  If the examiner finds that the Veteran is 
unemployable by reason of his service 
connected disabilities, then refer the 
Veteran's claim for TDIU to the Director of 
Compensation and Pension Service for 
extraschedular consideration pursuant to the 
provisions of 38 C.F.R. § 4.16 (b).

3.  After the above development is completed, 
readjudicate the TDIU claim on appeal.  If 
the benefit sought is denied, provide the 
Veteran a supplemental statement of the case, 
with an appropriate period for response, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

